Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-15, in the "Response to Election/ Restriction Filed" filed on 12/08/2020, cancellations of non-elected claims 16-20 and submission of new claims 21-25 are acknowledged. This office action considers claims 1-15, 21-25, in “Claims - 12/08/2020”, pending for prosecution.
Specification
	The specification is objected to as failing to comply with 37 CFR 1.163(c) because of incorrect reference to Figure 2D of the drawings. Paragraph [0027] states, “The dummy gate structure 110 includes a dummy gate dielectric layer 111 and
a dummy gate electrode layer 112 on the dummy gate dielectric layer 110”. Comparing with figure 2D, it appears that the dummy gate dielectric layer should be 111.
Appropriate correction is required.
Claim Objections
       Claim 12 recites “removing the first semiconductor layers of the first and second fin structures to form spaces between the second semiconductor layers and between the hard mask and the second semiconductor layer”. Applicant’s submitted specification discloses in paragraph [0057] “the spaces between the neighboring nanosheets 122” and “the space between the first hard mask 124 and the topmost nanosheet 122”. 
removing the first semiconductor layers of the first and second fin structures to form spaces between the second semiconductor layers, and between the hard mask and the topmost second semiconductor layer”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3-4, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ok et al. (US 20200083326 A1 – hereinafter Ok) in view of Tsau et al. (US 20170373058 A1 – hereinafter Tsau).
(Re Claim 1) Ok teaches a method of fabricating a semiconductor device (see the entire document; Figs. 1-8; specifically, [0030]-[0044], and as cited below), comprising:

    PNG
    media_image1.png
    342
    368
    media_image1.png
    Greyscale

Ok Figure 8
forming a plurality of first semiconductor nanosheets in a p-type device region (nanosheets 112 in pFET region; Fig. 1; [0030-0031]) and a plurality of second semiconductor nanosheets in an n-type device region (nanosheets 112 in nFET region), wherein both the first and second semiconductor nanosheets are spaced apart from each other (nFET and pFET nanosheets are spaced apart as shown in Fig. 1);
depositing an n-type work function layer (106; [0033] – “may apply to the deposition of an n-type WFM on both nFET and pFET regions”) to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets;
But, Ok as applied above does not expressly disclose depositing a passivation layer on the n-type work function layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets.
In an analogous art, Tsau teaches forming a passivation layer over a work function layer ([0074] – “forming a passivation layer over the work function metal layer”. Ok 106 surrounds the nanosheets (Fig. 1) and Tsau passivation layer is over the work function layer, therefore the combination the work function layer and the passivation layer would also surround the nanosheets).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a passivation layer over the work function metal layer as taught in Tsau with Ok structure.
The ordinary artisan would have been motivated to integrate Tsau into Ok structure in the manner set forth above for, at least, this integration will provide the benefit of reduction of impacts of unwanted and/or detrimental elements of the device performance (see Tsau – [0074]).
The combination of Ok and Tsau further teaches forming a patterned mask (OK 120; Fig. 2; [0036]) on the passivation layer in the n-type device region; 
removing the n-type work function layer and the passivation layer in the p-type device region in an etching process using the patterned mask as an etching mask (Ok Fig. 6 shows 106 (work function layer) is removed. Furthermore, [0044] teaches “may apply to the deposition of an n-type WFM on both nFET and pFET regions, removal of the n-type WFM from the pFET region” – therefore, Ok teaches the claimed limitation. Since the passivation layer is on the work function layer, removing the work function layer would also remove the passivation layer); 
removing the patterned mask (Ok Fig. 6 shows mask layer 120 is removed) after the etching process; and
depositing a p-type work function layer to surround each of the first semiconductor nanosheets in the p-type device region and to cover the passivation Ok Fig. 8 (and [0043]) shows n-type WFM 140 is deposited. Also see [0044] “removal of the n-type WFM from the pFET region, and subsequent deposition of a p-type WFM in the pFET region”. Since the passivation layer is formed on the work function layer (in the combination), when the work function layer is removed, the passivation layer would be removed as well. Therefore, Ok teaches the claimed limitation).
 (Re Claim 3) The combination of Ok and Tsau teaches the method as claimed in claim 1, wherein the patterned mask has a sidewall that is aligned with a boundary between the p-type and n-type device regions (Ok Fig. 2 shows sidewall of mask 120 between nFET and pFET regions).
(Re Claim 4) The combination of Ok and Tsau teaches claim 1 from which claim 4 depends.
But, the combination does not expressly disclose wherein the etching process comprises a wet etching process that removes the n-type work function layer and the passivation layer to form spaces between the first semiconductor nanosheets in the p-type device region.
However, Tsau teaches performing wet etching to form recesses ([0043] – Note: since passivation layer of Tsau is on the work function layer, removing the work function layer by a wet etch process would also remove the passivation layer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate performing of wet etching to remove n-type work function layer and the passivation layer as taught by Tsau.
Ok and Tsau in the manner set forth above for, at least, this integration will provide the well-known benefit of fast and high etch rates of wet etching.
(Re Claim 6) The combination of Ok and Tsau teaches claim 1 from which claim 6 depends.
While the disclosure of Ok is described in the context of gate-all-around (GAA) structure (see Ok – [0002]), Ok does not expressly teach forming a metal gate fill material over the p-type work function layer in the p-type and n-type device regions to form a first gate-all-around (GAA) structure and a second GAA structure in the p-type and n-type device regions, respectively.
However, Tsau teaches forming gate structures 108 around each fins 104.1-104.3 (Tsau Fig. 1 – [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming gate-all-around (GAA) transistors.
The ordinary artisan would have been motivated to modify the combination of Ok and Tsau in the manner set forth above for, at least, this modification will enable one skilled in the art to for a well-functioning GAA transistor that has well-known benefit of superior transistor performance due to increased current density.
(Re Claim 9) The combination of Ok and Tsau teaches the method as claimed in claim 1, wherein the p-type work function layer comprises TiN, TaN, TaSiN, TaSi2, Ru, Mo, MoSi2, ZrSi2, NiSi2, WN, WON, TiSi or TiSiN (Ok – TiN p-type WFM layer – Ok).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ok in view of Tsau and in further view of Bomberger et al. (US 20200312981 A1 – hereinafter Bomberger) and Shimizu et al. (US 20130029484 A1 – hereinafter Shimizu).
(Re Claim 2) The combination of Ok and Tsau teaches claim 1 from which claim 2 depends.
But, the combination does not expressly disclose wherein the patterned mask comprises a bottom anti-reflective coating (BARC) and a photoresist on the BARC, and the BARC is in direct contact with the passivation layer in the n-type device region.
It is well-known in the art to have a bottom anti-reflective coating (BARC) and a photoresist on the BARC, and the BARC is in direct contact with the passivation layer in the n-type device region which is also taught by Bomberger (Fig. 7 – anti-reflective coating layer 722; [0102]; photoresist layer 724 on 722; and 722 on nanowire patterning stack 704).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an well-known method of using a mask comprising a BARC layer on a nanowire stack and a photoresist layer on the BARC as also taught by Bomberger in order to benefit from etching efficiency of the BARC layer (see Shimizu – [0039] with respect to Fig. 1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ok in view of Tsau and in further view of Bao et al. (US 20200043808 A1 – hereinafter Bao2) and Lee et al. (US 20170141188 A1 – hereinafter Lee).
(Re Claim 5) The combination of Ok and Tsau teaches claim 1 from which claim 5 depends.
While the combination teaches forming a dielectric layer to surround each of the nanosheets (Ok – 108 of Fig. 8), they do not expressly disclose forming an interfacial layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets before depositing the n-type work function layer.
In a related art, Bao2 teaches forming an interfacial layer to surround each of the first semiconductor nanosheets and each of the second semiconductor nanosheets (Bao2 – interfacial layer 104 surrounding nanowires 108 – Fig. 1; [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming an interfacial layer to surround each of the nanowires as taught by Bao2 into the combination of Tsau and Ok.
The ordinary artisan would have been motivated to integrate Lee into the combination of Ok and Tsau structure in the manner set forth above for, at least, this integration will provide benefit of reduced stress between the high-k material and the nanowires (see Lee – [0063]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ok in view of Tsau and in further view Zhu (US 20180277682 A1 – hereinafter Zhu).
Re Claim 7) The combination of Ok and Tsau teaches wherein the n-type work function layer comprises TiAlC, TiAl, TaAlC, TaAlSiC, TiAlSiC or TiAIN (Ok formed of TiAlC – [0033]).
But, the combination does not expressly disclose  the n-type work function layer has a thickness that is in a range from about 8Å to about 13Å, and the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%.
However, Zhu teaches a work-function layer having a thickness in the range of 1-3 nm (that is 10 Å – 30 Å) (Zhu [0062] – work function layer formed of TiAlC).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the work function layer of the combination of Ok and Tsau. Since the claimed thickness range overlaps with Zhu range, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I.
The ordinary artisan would have been motivated to substitute the work function layer of Zhu in the manner set forth above for, at least, this modification will enable one skilled in the art to fabricate a work function layer with the claimed thickness to come up with an optimized threshold voltage. 
But, the combination of Ok, Tsau and Zhu does not expressly disclose the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%.
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%” or of any unexpected results arising therefrom. Applicant has not disclosed that having the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%” is not patentable over Ok, Tsau and Zhu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ok in view of Tsau and in further view of Xiao et al. (US 20110254101 A1 – hereinafter Xiao).
(Re Claim 8) The combination of Ok and Tsau teaches claim 1 from which claim 8 depends.
But, the combination does not expressly disclose wherein the passivation layer comprises Si or SiH4, and the passivation layer has a thickness that is in a range from about 3 Å to about 15 Å.
However, it is well known in the art to form a passivation with different thickness to reduce of impacts of unwanted and/or detrimental elements of the device performance as is also taught by Xiao (Xiao “a Si passivation layer is disposed between the surface of the first channel 401 and the gate dielectric layer 501 and has a thickness in the range of 0.5-1.5 nm [that is 5 Å – 15 Å]” – [0023]).
Xiao into the combination of Ok and Tsau.
The ordinary artisan would have been motivated to integrate Xiao into Tsau and Ok structure in the manner set forth above for, at least, this integration will provide the well-known benefit of reduction of impacts of unwanted and/or detrimental elements of the device performance by having the passivation layer thickness as claimed.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ok in view of Tsau and in further view of Patil et al. (US 20160351675 A1 – hereinafter Patil).
(Re Claim 10) The combination of Ok and Tsau teaches claim 1 from which claim 10 depends.
But, the combination does not expressly disclose depositing a capping layer on the p-type work function layer in the p-type and n-type device regions.
However, Patil teaches forming a capping layer (54; Figs. 9/10; [0035]) over work function layer 42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a capping layer over work function layers as taught by Patil into the combination of Ok and Tsau.
The ordinary artisan would have been motivated to integrate Patil into Tsau and Ok structure in the manner set forth above for, at least, this integration will provide a well-known benefit of tuning the work function layers.
Re Claim 11) The combination of Ok, Tsau and Patil teaches the method as claimed in claim 10, wherein the capping layer comprises TaN, Si or SiH4, and the capping layer has a thickness that is in a range from about 10A to about 20A (Patil – capping layer formed of silicon with thickness of 8 .ANG. to about 15 .ANG.). Since the claimed thickness range overlaps with Patil range, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xie et a. (US 20180342427 A1 – hereinafter Xie) in view of Chang et al. (US 9748404 B1 – hereinafter Chang) and in further view of Tsau.
 (Re Claim 12) Xie teaches a method of fabricating a semiconductor device (see the entire document; Figs. 2A-10A; specifically, [0055]-[0066], and as cited below), comprising:

    PNG
    media_image2.png
    291
    450
    media_image2.png
    Greyscale

Xie – Fig. 10A
104; Fig. 2A; [0055]) and a second fin structure (left 104; Fig. 2A; [0055]), wherein each of the first and second fin structures includes a stack of alternating first and second semiconductor layers (stack 104 comprising {120, 118}).
But, Xie does not expressly disclose nanostructures are formed in a p-type device region and an n-type device region.
However, it is well-known in the art to form nanostructures in a p-type device region and an n-type device region on the same substrate – for evidence see (US 20200083326 A1 to Ok – Fig. 1).
But, Xie as applied above does not expressly disclose a hard mask on the stack.
However, in a related art, Chang teaches forming a hard mask on the stack (“A hardmask layer 210 is deposited on the stack of nanowire material layers 201” – C4 L55; with reference to Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a hard mask over a nanowire stack as taught by Chang with Xie.
The ordinary artisan would have been motivated to integrate Chang into Xie method in the manner set forth above for, at least, this integration will eliminate a process step of removing the hard mask after subsequent methods are performed, thereby reducing processing cost.
The combination of Xie and Chang further teaches removing the first semiconductor layers of the first and second fin structures to form spaces between the second semiconductor layers (Xie spaces between 118 in Fig. 4 – also see [0059]) and Chang. This portion of the claim has been rejected based on examiner’s interpretation of the claim. See the claim objection above);
depositing a gate dielectric layer (Xie 130; Fig. 5; [0060]), an n-type work function layer (132 – also see Xie [0004] that teaches using different (n-type or p-type) work functions layer. Therefore Xie teaches an n-type work function layer to surround each of the second semiconductor layers and the hard mask in the p-type and n-type device regions and to fill the spaces).
But, the combination of Xie and Chang does not explicitly teach depositing a passivation layer.
In an analogous art, Tsau teaches forming a passivation layer over a work function layer ([0074] – “forming a passivation layer over the work function metal layer”. Since Xie work function layer 132 surrounds the semiconductor layers and Tsau passivation layer is on the work function layer, the passivation layer also surrounds the semiconductor layers).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a passivation layer over the work function metal layer as taught in Tsau with Xie structure.
The ordinary artisan would have been motivated to integrate Tsau into Xie structure in the manner set forth above for, at least, this integration will provide the benefit of reduction of impacts of unwanted and/or detrimental elements of the device performance (see Tsau – [0074]).
Xie, Chang and Tsau further teaches forming a patterned mask (Xie 142; Fig. 6; [0061]) in the n-type device region, wherein the patterned mask has a sidewall that is at a boundary between the p-type and n-type device regions (see Fig. 6);
etching the n-type work function layer and the passivation layer in the p-type device region using the patterned mask (Xie 142; Fig. 6; [0061]) as an etching mask (Xie Fig. 7 shows 132 is etched away from right (from p-type region) – also see [0063] of Xie);
removing the patterned mask (Xie mask 142 is removed as shown in Fig. 8); and
depositing a p-type work function layer (Xie 154; Fig. 10A; [0066], also see Xie [0004] that teaches using different (n-type or p-type) work functions layer. Therefore teaches an p-type work function layer) to surround each of the second semiconductor layers and the hard mask in the p-type device region and to cover the passivation layer in the n-type device region).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Chang and Tsau and in further view of Ok and Zhu.
	(Re Claim 13) the combination of Xie, Chang and Tsau teaches claim 12 from which claim 13 depends. Xie teaches the n-type work function layer (132), but Xie is silent about the n-type work function layer comprising TiAlC, TiAl, TaAlC, TaAlSiC, TiAlSiC or TiAIN, the n-type work function layer has a thickness that is in a range from about 8A to about 13 A, the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%, the passivation layer comprises Si 
However, Ok teaches teaches wherein the n-type work function layer comprises TiAlC, TiAl, TaAlC, TaAlSiC, TiAlSiC or TiAIN (Ok formed of TiAlC – [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the work function layer of Xie with than of Ok.
The ordinary artisan would have been motivated to substitute the work function layer of Xie with Ok in the manner set forth above for, at least, this modification will enable one skilled art to form a gate-all-around transistor with a well-known n-type work function layer comprising TiAlC.
But, Ok does not expressly disclose the substituted work function layer having a thickness that is in a range from about 8Å to about 13Å, and the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%.
However, Zhu teaches a work-function layer having a thickness in the range of 1-3 nm (that is 10 Å – 30 Å) (Zhu [0062] – work function layer formed of TiAlC).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the work function layer of the combination of Ok and Tsau.
The ordinary artisan would have been motivated to substitute the work function layer of Zhu in the manner set forth above for, at least, this modification will enable one 
But, the combination of Xie, Chang, Tsau, Ok and Zhu does not expressly disclose the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%.
The instant application specification contain no disclosure of either the critical nature of the claimed relative thickness i.e., “the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%” or of any unexpected results arising therefrom. Applicant has not disclosed that having the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%, solves any stated problem or is for any particular purpose. Where patentability is said to be based upon particular chosen dimensions, alignment, positioning, or upon another variable recited in a claim, the applicant must show that the chosen dimension are critical. (.In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).).  In view of the above, inter alia, the  limitation of “the n-type work function layer has an aluminum content that is in a range from about 25 atom% to about 36 atom%” is not patentable over Xie, Chang, Tsau, Ok and Zhu.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Chang and Tsau and in further view of Patil.
(Re Claim 14) the combination of Xie, Chang and Tsau teaches claim 12 from which claim 14 depends.

forming a metal gate fill material on the capping layer in the p-type and n-type device regions.
However, Patil teaches forming a capping layer (54; Figs. 9/10; [0035]) over work function layer 42.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a capping layer over work function layers as taught by Patil into the combination of Xie, Chang and Tsau.
The ordinary artisan would have been motivated to integrate Patil into Xie, Chang and Tsau structure in the manner set forth above for, at least, this integration will provide a well-known benefit of tuning the work function layers.
The combination of Xie, Chang, Tsau and Patil further teaches forming a metal gate fill material (Tsau 108; Fig. 1; [0021]) on the capping layer in the p-type and n-type device regions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Chang and Tsau and in further view of Patil and Ok.
(Re Claim 15) the combination of Xie, Chang, Tsau and Patil teaches claim 12 from which claim 15 depends.
The combination further teaches the capping layer comprises TaN, Si or SiH4, and the capping layer has a thickness that is in a range from about 10 Å to about 20 Å (Patil capping layer formed of silicon and thinkness of 8 .ANG. to about 15 .ANG. – 
But, the combination does not expressly disclose wherein the p-type work function layer comprises TiN, TaN, TaSiN, TaSi2, Ru, Mo, MoSi2, ZrSi2, NiSi2, WN, WCN, TiSi or TiSiN, the p-type work function layer has a thickness that is in a range from about 8A to about 15 A.
However, Ok teaches wherein the p-type work function layer comprises TiN, TaN, TaSiN, TaSi2, Ru, Mo, MoSi2, ZrSi2, NiSi2, WN, WCN, TiSi or TiSiN (Ok – TiN p-type WFM layer – [0033]), the p-type work function layer has a thickness that is in a range from about 10 Å to about 20 A (“10 angstroms TiN” – [0033] – Ok).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the work function layer of the combination of Xie, Chang, Tsau and Patil.
The ordinary artisan would have been motivated to substitute the work function layer of Ok in the manner set forth above for, at least, this modification will enable one skilled in the art to fabricate a work function layer with the claimed thickness to come up with an optimized threshold voltage.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Tsau and in further view of Bao et al. (US 9997519 B1 – hereinafter Bao).
Re Claim 21) Xie teaches a method of fabricating a semiconductor device (see the entire document; Figs. 2A-10A; specifically, [0055]-[0066], and as cited below), comprising:

    PNG
    media_image3.png
    281
    448
    media_image3.png
    Greyscale

Xie – Fig. 10A
forming nanostructures (right and left 104; Fig. 2A; [0055]) of a substrate (112),
But, Xie does not expressly disclose nanostructures are formed in a p-type device region and an n-type device region.
However, it is well-known in the art to form nanostructures in a p-type device region and an n-type device region on the same substrate – for evidence see (US 20200083326 A1 to Ok – Fig. 1). 
forming a gate structure (comprising {130, 132}; Fig. 5) wrapping around the nanostructures and covering the substrate in the p-type region and the n-type region, wherein the gate structure comprises an n-type work function layer (132);
But, Xie as applied above does not expressly disclose conformally forming a passivation layer over the n-type work function layer.
Tsau teaches forming a passivation layer over a work function layer ([0074] – “forming a passivation layer over the work function metal layer”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a passivation layer over the work function metal layer as taught in Tsau with Xie structure.
The ordinary artisan would have been motivated to integrate Tsau into Xie structure in the manner set forth above for, at least, this integration will provide the benefit of reduction of impacts of unwanted and/or detrimental elements of the device performance (see Tsau – [0074]). Tsau is silent about “conformally forming” the passivation layer. But, it is well-known in the art forming conformal films on layers, especially when the layers that are planar. In this case, the work function layer is planar, therefore, it would be obvious to one skilled in the art to form the passivation layer conformally over the work function layer for convenience and better integration.
Combination of Xie and Tsau further teaches patterning and removing the n-type work function layer and the passivation layer in the p-type device region (Xie – Fig. 7 shows n-type work function layer 132 removed. Since passivation layer was on 132, it would also be removed);
comformally forming a p-type work function layer (second work function layer 154; Fig. 10A; [0066]) wrapping around the nanostructures and covering the substrate in the p-type region and the n-type region.
But, the combination of Xie and Tsau does not expressly disclose conformally forming a capping layer over the p-type work function layer.
Bao teaches conformally forming a capping layer over the p-type work function layer (Bao capping layer 228’ formed over 226’; Fig. 4A; Col. 6, line 67).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a capping layer over the p-type work function layer as taught in Bao into Xie and Tsau structure.
The ordinary artisan would have been motivated to integrate Bao into Xie and Tsau structure in the manner set forth above for, at least, this integration will provide the well-known benefit of preventing damage to underlying layers.
(Re Claim 22) The combination of Xie, Tsau and Bao teaches a method the method as claimed in claim 21, further comprising: forming a patterned mask (Xie mask 142 – Fig. 6) over the passivation layer in the n-type device region, wherein a sidewall of the n-type work function layer is substantially aligned with a boundary between the n-type device region and the p-type device region after removing the n-type work function layer and the passivation layer in the p-type device region (Xie sidewall of 132 is between left 134 (n-type region) and right 134 (p-type region) – see Fig. 7).
(Re Claim 23) The combination of Xie, Tsau and Bao teaches the method as claimed in claim 21, wherein the n-type work function layer is separated from the nanostructure in the p-type device region after removing the n-type work function layer in the p-type device region (Xie n-type work function layer 132 is separated from nanostructures in the p-type region – see Fig. 7).
(Re Claim 24) The combination of Xie, Tsau and Bao teaches the method as claimed in claim 21, wherein the passivation layer surrounds the n-type work function layer around the nanostructure in the n-type device region (Since Tsau’s  passivation Tsau), the passivation layer surrounds the n-type work function layer).
(Re Claim 25) The combination of Xie, Tsau and Bao teaches the method as claimed in claim 21, wherein the capping layer over a top surface of the substrate in the n-type device region is higher than the capping layer over a top surface of the substrate in the p-type region (Bao Fig. 4A shows top surface of 228’ over substrate 202 (left side) is higher than top surface of 228 (right side) over substrate 202. Note: There are more layers (201 area – left portion) upon which 228’ is formed than where 228 (right) is formed. Therefore, 228’ will be higher as is seen in the figure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898